Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10 and 30 are withdrawn from further consideration as set forth in the previous office action.

Claims 1, 7, 8, 9, 11-18, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (20050161483) in view of Lovitt (6123239).  Krohn teaches a housing, i.e., for a back seat of a motorcycle, with a first housing part (the wall of the suitcase and a second housing part 140 and a volume expansion element comprising: a longitudinal closure element (zipper 154) with a first closing side (4) and a second closing side a gusset (50) which is in connection with said first closing side and said second closing side and extends between said first closing side and said second closing side, wherein in a non-expanded state (fig. 11) the first closing side is in direct engagement with the second closing side and wherein in an expanded state (fig. 7) the first closing side and the second closing side are disengaged from each other such that they are positioned at a distance to each other, which distance is bridged with said gusset at the strap portion, wherein at least one tensile element (156) is in connection with the first closing side and the second closing side such that with the tensile element a tightening force can be provided between said first closing side and said second closing side in the expanded state, wherein said first closing side is in connection with the first housing part and the second closing side is in connection with the second housing part and wherein said gusset bridges a gap between said first housing part and said second housing part, wherein the tensile element is arranged relative to the first closing side and the second closing side and said gusset such that in said non-expanded state the at least one tensile element is fully embedded within said gusset and the engaged first and second closing sides, wherein the gusset and the first and second closing sides limit a space or loop in the non- expanded state, wherein the at least one tensile element is enclosed by said space or loop such that the at least one tensile element is covered by the gusset and the first and second closing sides and hidden from an outside of said luggage in the non-expanded state, wherein the at least one tensile element is arranged such that in the expanded state said tensile element is accessible from an outside of said luggage to allow adjustment of the tightening force of said tensile element, and wherein the at least one tensile element extends transverse over the gusset from the first closing side to the second closing side, whereby the gap between the first housing part and the second housing part is bridged by the at least one tensile element.  
With respect to the “bridges a gap between said first housing part and said second housing part” note that “gap” is broad and require some spacing along the two portions.  The claim does not require said entire first housing part and entire second housing part to be separated. 
Regarding the new limitation “wherein one of the tensile elements is located at an upper side of the piece of luggage and the other of the tensile elements is located at a lower side of the piece of luggage, wherein the longitudinal closure element is a zipper, and wherein attachment points of the tensile elements are located at zipper portions of the zipper being configured to close the first closing side in the direct engagement with the second closing side”, note that   Krohn teaches the limitation “the tensile elements is located at a lower side of the piece of luggage, wherein the longitudinal closure element is a zipper, and wherein attachment points of the tensile elements are located at zipper portions of the zipper being configured to close the first closing side in the direct engagement with the second closing side”.  Krohn does not teach another tensile element located at an upper side.   Lovitt teaches that it is known in the art to provide multiple straps at 37 to accommodate different height of the sissy bar:
 The bag carries a series of vertically aligned straps on the exterior surface of the bag that faces the front of the motorcycle. Each strap is adjustable in length to fit a variety of seat back widths. The height of the seat back or sissy bar determines how many straps are used. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide longer housing pocket and/or to provide additional straps to accommodate a longer sissy bar to provide needed security between the bag and the sissy bar.

Claims 1-5, 7-9, 11-18 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Krulik (20020153216) in view of Woods ‘877, and further in view of Krohn et al. (20050161483).  Krulik teaches piece of luggage comprising a housing with a first housing part and a second housing part in fig. 9 and a volume expansion element comprises: a longitudinal closure element with a first closing side and a second closing side and a gusset which is in connection with said first closing side and said second closing side and extends between said first closing side and said second closing side. Krulik teaches a non-expanded state in fig. 5 the first closing side is in direct engagement with the second closing side, and an expanded state in fig. 9.  Krulik meets all claimed limitations except for the tensile elements.  Woods teaches that it is known in the art to provide tensile elements in addition to the volume expansion element closure, as set forth supra.  It would have been obvious to one of ordinary skill in the art to provide tensile elements as taught by Wood to provide additional means to reduce size to accommodate the size of the contents. 
Krohn also teaches that it is known in the art to provide tensile elements attached to the two closing sides of a zipper and extending the entire width of the gusset and to allow tightening of the contents. 
Also, it would have been obvious to one of ordinary skill in the art to provide the tensile of Woods attached to the closing sides of the zipper in the gusset of Krulik to accommodate selective tightening of the volume defined by the gusset. 
Regarding claim 2, note Krulik teaches the housing comprises a front wall, a back wall, a top wall, a bottom wall and side walls, wherein said front wall and said back wall forming major faces of the housing, wherein said side walls forming side faces of the housing and extend between the front wall and the back wall and wherein said top wall and said bottom wall forming top and bottom ends of the housing and extend between the front wall and the back wall, wherein the volume expansion element extends in a circumferential manner around said housing in the top wall, the side walls and the bottom wall.  
Regarding claim 5, note the closure in figs 6 and 9.
Regarding claim 12, it would have been obvious to one of ordinary skill in the art to provide the expanded state larger than 5 cm to provide the desired volume for the luggage.
Regarding claim 17, it would have been obvious to one of ordinary skill in the art to provide to provide the tensile elements in the bottom wall to provide added rigidity when securing the contents using the straps. Also, it would have been obvious to one of ordinary skill in the art to provide exactly two of tensile elements on each of the sidewalls to provide the desired tensile elements for securing the contents using the straps.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krulik rejection, as set forth above, and further in view of Nykoluk (6021874) or Schwartz (20020130005).  Nykoluk teaches that it is known in the art to provide a plate in firm connection with the two housings for a volume adjustable luggage in fig. 11.
Schwartz teaches similar panel on the bottom in fig. 6.
  It would have been obvious to one of ordinary skill in the art to provide a stable plate in Krulik as taught by Nykoluk or Schwartz to provide added support at the bottom when the device fully extending. 
	 

Applicant's arguments have been fully considered but they are not persuasive. Claim 1 add new limitations to have two tensile element per sidewall and these new limitations do not read over the applied references as applied above.   Contrary to applicant’s assertions, the rejection of Krulik (20020153216) in view of Woods ‘877, and further in view of Krohn et al. (20050161483) stand as Woods teaches the two straps being used per side of the gusset and both Krohn and Woods, each teaches the use of strap in addition to a zipper in order to tighten gusset to enable one to tighten up the bag and/or pocket to accommodate different sized contents inside the bag and/or pocket.  To use this feature in any other bag’s gusset such as Krulik would have been obvious to one of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733


/TRI M MAI/Examiner, Art Unit 3733